The above entitled causes were heard on the petition of Lucy B. Spencer, one of the devisees and legatees of R. H. Wright, deceased, for an order requiring the receiver of the estate of R. H. Wright, deceased, "to take such steps as may be proper and necessary under the law to complete the administration of the estate of R. H. Wright, deceased, in order that the personal and real property belonging to said estate may be properly divided among those entitled to it."
The estate of R. H. Wright is now being administered by a receiver appointed by the judge presiding in the Superior Court of Durham County, under the orders of said court. See In re Estate of Wright and Wright v.Ball, 200 N.C. 620, 158 S.E. 192.
From an order denying her petition, the petitioner appealed to the Supreme Court.
The order in this cause, made by the judge presiding in the Superior Court of Durham County, is not reviewable by this Court. The petition was addressed to and the order was made by the judge, in his discretion. No matter of law or legal inference is involved in the petition or in the order. On the facts found by the judge, from the record and from affidavits filed by the petitioner and by the receiver, there was no abuse by the judge of his discretion. It is not so contended by the petitioner on her appeal to this Court. The appeal mus [must] be
Dismissed. *Page 495